DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 13 are objected to because of the following informalities:  
Claim 1 has a grammar error that makes the claim difficult to interpret the proper elements. Claim 1 states: “and a central and two peripheral sections’, however, it is recommend to amend the claim and specify/distinguish that the central portion as its own section. The central portion as seen in Fig. 2 of the drawings is its own portion and is a separate element than the two peripheral sections. As such the amendment could be as follows: E.G. “and a central section surrounded by a first peripheral section and second peripheral section, the peripheral sections extending along the direction defined by the lateral edges….’
Claim 13 has a spelling mistake. The word ‘manoeuvring’ should be corrected to ‘maneuvering.’
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US 20160184151) in view of Vest (EP 1142550).
Regarding Claim 1, Anderberg teaches: A flexible supporting membrane (18 - Para 0026/0029) for positioning and supporting knees and lower legs of a patient being lifted by a mobile standing and raising aid (Para 0029 and Fig. 1/2), wherein the flexible supporting membrane is made from a stretchable material (18) formed into a sheet that adjusts itself based on pressure applied by the knees of the patient (Para 0058 – ‘membrane 18 can enable the support to be used by different patients without having to make any adjustments given that the membrane will stretch less or more in dependence upon the force applied to it’); the membrane being shaped to cover the knees and shins of the patient (Para 0028 – ‘rectangular configuration with a width sufficient to accommodate both of a patient's legs and knees and for this purpose’ AND Fig. 1/2); the flexible supporting membrane comprising: a top edge configured to be provided in a vicinity of the knees of the patient when in use (see annotated Figure 2 below from Anderberg); a bottom edge configured to be provided in a vicinity of ankles of the patient when in use (see annotated Figure 2 below from Anderberg); a first and second lateral edge (14/16 - see annotated Figure 2 below from Anderberg AND Para 0027 ‘lateral support elements 14, 16 are bars or substantially rigid rods made of metal or other strong material. Stretchable membrane 18 may be positioned between and directly connected to the support elements 14, 16 such that stretchable membrane 18 is held taut’) extending between the bottom edge and the top edge, wherein the peripheral sections are adapted for each supporting one of the two knees (Fig. 1/2) of a the patient by yielding to the pressure exerted by the knees (Para 0029/0055) and thus forming a knee cradling depression (Para 0029 - ‘tensile strength and modulus of elasticity to repeatedly stretch and absorb the force applied by a patient's bent knees and legs when the patient moves from a sitting to a standing position without permanently deforming stretchable membrane 18’). Anderberg does not teach: and a central and two peripheral sections  wherein the central section is stiffer than the two adjacent peripheral sections, such that during use of the flexible supporting membrane the central section deforms less than the peripheral sections and acts as a barrier keeping the knees separated from each other in their respective depression. Vest teaches: A patient handing device including a frame to support a patient. The lower frame has a feet support (6) and knee support (7). The lower frame has a number of bar or tubes that are separated in the middle to distinguish the knee support (7) (see annotated Figure 2 below from Vest). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a separate central section two distinguish two outer regions of Vest to the membrane and lateral support members of Anderberg as a central supporting member for added support would not modify the intended functionality of the patient handing device and would only distinguish where one would put the knees relative to the membrane. 
Vest discloses the claimed invention except for the relative stiffness or material properties of the bars compared to the knee support sections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the knee supports to have a softer material than the bars surrounding each section to create a more comfortable design for the user, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

    PNG
    media_image1.png
    436
    357
    media_image1.png
    Greyscale

Annotated Figure 2 from Anderberg

    PNG
    media_image2.png
    463
    328
    media_image2.png
    Greyscale

Annotated Figure 2 from Vest
Regarding Claim 2, Anderberg teaches: The flexible supporting membrane (18) according to claim 1, wherein the thickness of the membrane increases gradually and uniformly from the bottom edge to the top edge (Para 0032 – ‘zones of thicker material, for instance in the regions where the patient's body part or parts are intended to press against the membrane for instance in the knee area 30 as shown in FIG. 2, in other embodiments being thicker in zones not contacted by the patient. Such reinforcement regions may be configured as strengthening bands. In other embodiments, the thicker zones of sheet material may extend over the whole of the relevant area of the stretchable membrane’ AND ‘may also be graduated in thickness uniformly tapering from top edge 24 to a thinner bottom edge 26’
Regarding Claim 3, Anderberg teaches: The flexible supporting membrane (18) according to claim 1, wherein the membrane is formed from silicone (Para 0009).  
Regarding Claim 4, Anderberg teaches: The flexible supporting membrane (18) according to claim 1, wherein the membrane is formed from polyurethane, thermoplastic polyurethane (TPU), a thermoplastic elastomer (TPE), rubber or a rubber-like material (Para 0009).  
Regarding Claim 5, Anderberg teaches: The flexible supporting membrane (18) claim 1, further comprising: a first and a second lateral support element (14/16 – Fig. 2) for attaching the flexible supporting membrane to a leg support frame (18) (Para 0027 – ‘lateral support elements 14, 16 are bars or substantially rigid rods made of metal or other strong material. Stretchable membrane 18 may be positioned between and directly connected to the support elements 14, 16 such that stretchable membrane 18 is held taut’), wherein the first lateral support element is attached to the first lateral edge (16 – see annotated Figure 2 above from Anderberg); and the second lateral support element is attached to the second lateral edge (14 – see annotated Figure 2 above from Anderberg); and the first and the second lateral support lements each comprising a radially projecting stopper (18/20) preventing the membrane from sliding down when attached to the leg support frame (Para 0027 – ‘First and second edges 20, 22 of the stretchable membrane 18 are attached to the frame in any suitable manner. They may, for example, be bonded or otherwise fastened to the frame, fixed within attachment elements of the lateral support 14, 16, adjustably positioned with respect to lateral supports 14, 16 or may be wrapped around the lateral supports and held by stitching or any other suitable method.’ – PLEASE SEE NOTE BELOW). 
NOTE: The bonded or otherwise fastened membrane to the frame could be of an insert to the center diameter of the rod. Additionally, it could be interpreted as various other attachment methods such as: glued, stitched, wrapped, inserted, etc. 
Regarding Claim 6, Anderberg teaches: The flexible supporting membrane (18) of claim 5, wherein the stopper (20/22 – Para 0027) of the first lateral support element (16) and the stopper (20/22) of the second lateral support element (14) have different geometries to prevent improper alignment of the membrane during attachment to the leg support frame (Para 0027 – ‘lateral support elements 14, 16 are bars or substantially rigid rods made of metal or other strong material’ AND see note below).
Note: It would have been an obvious matter of design choice to make the different portions of the lateral support element geometries of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. A rod having a circular, square, oval, triangular shape is considered an obvious modification and would not affect the intended use to support the membrane on either end. 
Regarding Claim 7, Anderberg teaches: The flexible supporting membrane (18) of claim 1, wherein each peripheral section has a visual indicator (30) to facilitate correct placement of the patient's knees (Para 0034). 
Regarding Claim 8, Anderberg teaches: The flexible supporting membrane of claim 1, wherein the higher stiffness of the central section is due to a higher thickness of the central section compared to the peripheral sections.  
Regarding Claim 9, Anderberg teaches: A leg support frame (10), comprising: the flexible supporting membrane (18) of claim 5; a bridging element (24/26 – see annotated Figure 1 below) supporting the first and second lateral holding fixtures (16/14 – Fig. 1); the bridging element and the holding fixtures defining a membrane deformation space (18) permitting said membrane to flex without getting into contact with any constructional elements of the leg support frame (Para 0027 – ‘Stretchable membrane 18 may be positioned between and directly connected to the support elements 14, 16 such that stretchable membrane 18 is held taut, under tension’); and a connecting element for securing the leg support frame to a mobile standing and raising aid (Para 0029 – ‘Lateral support elements 14, 16 may form part of or may be connected to a sit-to-stand patient aid or other patient lift device, where patient support 10 is designed and configured to function as a knee support.’).  Anderberg does not teach: a first and a second lateral holding fixture see annotated Figure 1 from Vest below) for receiving the first and the second lateral support elements, respectively, for securing the flexible membrane to the leg support frame. Vest teaches: a first and a second lateral holding fixture (20/21) each comprising a longitudinal slot (see annotated Figure 1 from Vest below) for receiving the first and the second lateral support elements (see annotated Figure 1 from Vest below), respectively, for securing the flexible membrane to the leg support frame.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a slot feature to insert the lateral support elements into the peripheral edges of the frame as an attachment method for framing. As inserting one tube into another is commonly designed in mechanical components used to connect one piece to another. 

    PNG
    media_image3.png
    362
    300
    media_image3.png
    Greyscale

Annotated Figure 1 from Anderberg

    PNG
    media_image4.png
    455
    399
    media_image4.png
    Greyscale

Annotated Figure 1 from Vest

Claims 10-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US 20160184151) in view of Vest (EP 1142550) and further in view of Fortner (US 4948156).
Regarding Claim 10, Anderberg teaches: The leg support frame (10) of claim 9, but does not teach, further comprising a lower leg strap attached to the leg support frame below the flexible supporting membrane and made from a flexible and stretchable material, said lower leg strap for securing the lower legs of the patient in direct proximity of the flexible supporting membrane to prevent both sideways movements of feet of the patient with respect to said membrane. Fortner teaches: a device that braces against horizontal movement at the users knees and hips with a strap (28) behind the users feet (a.k.a. lower part of patient’s legs) that limits rearward movement on the standing-assist device (1) (Col 7 Lines 30-35). The strap is attached to the tube (6) and legs (8) of the device (1) (see annotated Figure 1 from Fortner).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a strap around the lower part of the legs such as the ankles of Fortner to the device of Anderberg as an attachment piece of a belt/harness/strap is considered an obvious modification as lifting devices commonly utilize harness at different body supports to lift and secure a patient.

    PNG
    media_image5.png
    545
    566
    media_image5.png
    Greyscale

Annotated Figure 1 from Fortner
Regarding Claim 11, Anderberg teaches: The leg support frame (18) of claim 10, but does not teach, wherein the lower leg strap is formed from silicone, polyurethane, thermoplastic polyurethane (TPU), a thermoplastic elastomer (TPE), rubber or a rubber-like material. Fortner teaches: a device that braces against horizontal movement at the users knees and hips with a strap (28) behind the users feet (a.k.a. lower part of patient’s legs) that limits rearward movement on the standing-assist device (1) (Col 7 Lines 30-35). The strap is attached to the tube (6) and legs (8) of the device (1) (see annotated Figure 1 above from Fortner).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a strap around the lower part of the legs such as the ankles of Fortner to the device of Anderberg as an attachment piece of a belt/harness/strap is considered an obvious modification as lifting devices commonly utilize harness at different body supports to lift and secure a patient.
Fortner discloses the claimed invention except for the type of material that the strap utilizes to surround the patient’s lower part of the legs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a various styles and materials of an attachment strap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
 Regarding Claim 12, Anderberg teaches: The leg support frame of claim 10, but does not teach, wherein said lower leg strap is mounted to an attachment point on either side of the leg support frame. Fortner teaches: wherein said lower leg strap is mounted to an attachment point (28 on legs 8) on either side of the leg support frame (see annotated Figure 1 from Fortner above).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a strap around the lower part of the legs such as the ankles of Fortner to the device of Anderberg as an attachment piece of a belt/harness/strap is considered an obvious modification as lifting devices commonly utilize harness at different body supports to lift and secure a patient. The attachment point could be anywhere around the frame and would also not modify the functionality of the device.
Regarding Claim 13, Anderberg teaches: A mobile patient standing and raising aid (10), but does not teach comprising: a base comprising a horizontal footplate; a mast claim 9.  Vest teaches: a base comprising a horizontal footplate (6 – Fig. 1); a mast claim 9 (Para 0020 – ‘an intermediate frame linkage portion connecting the upper and lower frame portions in such a way that the upper frame portion is vertically moveable in relation to the lower frame portion, wherein the linkage frame portion in the device could be provided with an actuator, such as a linear or rotary actuator, for raising and lowering of the upper frame in relation to the lower frame’).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a hoist and lower plate of Vast to the mobile assistive device of Anderberg as an overhead and lower component has been widely designed in the field of endeavor at the current modifications would not alter the devices functionality with further using the sling and foot rest to assist the patient. 
Regarding Claim 18, Anderberg teaches: A method of lifting a patient from a sitting position (10 and Para 0003) to a standing position using a mobile patient standing and raising aid according to claim 13, the method comprising the steps of: securing the patient to the mobile patient standing and raising aid (Para 0005), but does not teach, actuating the actuator  to cause the arc movement of the lifting arm from the lowered to the raised position of the lifting arm, thereby bringing the patient from the sitting position to the standing position. Vest teaches: actuating the actuator to cause the arc movement of the lifting arm from the lowered to the raised position of the lifting arm, thereby bringing the patient from the sitting position to the standing an intermediate frame linkage portion connecting the upper and lower frame portions in such a way that the upper frame portion is vertically moveable in relation to the lower frame portion, wherein the linkage frame portion in the device could be provided with an actuator, such as a linear or rotary actuator, for raising and lowering of the upper frame in relation to the lower frame’).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a hoist and lower plate of Vast to the mobile assistive device of Anderberg as an overhead and lower component has been widely designed in the field of endeavor at the current modifications would not alter the devices functionality with further using the sling and foot rest to assist the patient. 
Regarding Claim 19, Anderberg teaches: A mobile patient standing and raising aid (10) comprising: a flexible supporting membrane(18 - Para 0026/0029)  comprising: a top edge configured to be provided in a vicinity of knees of the patient when in use (see annotated Figure 2 above from Anderberg); a bottom edge configured to be provided in a vicinity of ankles of the patient when in use (see annotated Figure 2 above from Anderberg); a first and second lateral edge extending between the n   bottom edge and the top edge (see annotated Figure 2 above from Anderberg); wherein the peripheral sections are adapted for each supporting one of the two knees of the patient by yielding to pressure exerted by the knees and thus forming a knee cradling depression (Para 0029 - ‘tensile strength and modulus of elasticity to repeatedly stretch and absorb the force applied by a patient's bent knees and legs when the patient moves from a sitting to a standing position without permanently deforming stretchable membrane 18’).
Anderberg does not teach: a base comprising a horizontal footplate; a mast maneuvering handle; a lifting arm pivotally coupled to the mast for arc movement between a lowered and a raised position of the and a strap made from a flexible and stretchable material, the strap for securing the lower legs of the patient in direct proximity of the flexible supporting membrane to prevent both sideways movements of feet of the patient with respect to said membrane, and a central and two peripheral sections extending along the direction defined by the lateral edges between the top edge and the bottom edge of the sheet, and wherein the central section is stiffer than the two adjacent peripheral sections, such that during use of the flexible supporting membrane the central section deforms less than the peripheral sections and acts as a barrier keeping the knees separated from each other in their respective depression.  
Vest teaches: A base comprising a horizontal footplate (6 – Fig. 1); a mast claim 9 (Para 0020 – ‘an intermediate frame linkage portion connecting the upper and lower frame portions in such a way that the upper frame portion is vertically moveable in relation to the lower frame portion, wherein the linkage frame portion in the device could be provided with an actuator, such as a linear or rotary actuator, for raising and lowering of the upper frame in relation to the lower frame’). A patient handing device including a frame to support a patient. The lower frame has a feet support (6) and knee support (7). The lower frame has a number of bar or tubes that are separated in the middle to distinguish the knee support (7) (see annotated Figure 2 below from Vest).
Vest does not teach: and a strap made from a flexible and stretchable material, the strap for securing the lower legs of the patient in direct proximity of the flexible supporting membrane to prevent both sideways movements of feet of the patient with respect to said membrane.
Fortner teaches: a device that braces against horizontal movement at the users knees and hips with a strap (28) behind the users feet (a.k.a. lower part of patient’s legs) that limits rearward movement on the standing-assist device (1) (Col 7 Lines 30-35). The strap is attached to the tube (6) and legs (8) of the device (1) (see annotated Figure 1 from Fortner).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the accessory strap of Fortner along with the foot support with separate knee sections of Vest as these components do not alter the functionality of a mobile standing device and are already widely found in the field of endeavor. An accessory belt/harness/strap is used in most stand assist devices to create a more secure transfer as such moving it from the waist, back, leg or other area on the body is an obvious change. Additionally, separating ones knees with a central support distinguishing the membrane or padding area would also not change the intended use of a patient transport device but would incorporate added comfortability to the device.
Vest discloses the claimed invention except for the relative stiffness or material properties of the bars compared to the knee support sections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the knee supports to have a softer material than the bars surrounding each section to create a more comfortable design for the user, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/23/2021